Citation Nr: 1426236	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Capital Regional Medical Center on July 23, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The Board remanded the case for additional development in January 2012.  It is now again before the Board for adjudication. 

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a May 2013 Appellate Brief relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was treated on July 23, 2009 at the Capital Regional Medical Center in Tallahassee, Florida for abdominal pain.

2.  Prior authorization from VA was not granted for the private treatment received on July 23, 2009.

3.  At the time of the July 23, 2009 treatment, the Veteran was not service connected for any disability associated with abdominal pain.

4.  A prudent layperson would not believe the symptoms the Veteran experienced on July 23, 2009 were emergent in nature.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Capital Regional Medical Center on July 23, 2009 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.53, 17.120, 17.121, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that the VCAA is not applicable to this claim, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  In written statements, the appellant has demonstrated that he had actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses.  During his July 2011 Travel Board hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board is satisfied that the duty to assist has been met, as all pertinent private hospitalization records and medical bills were submitted or obtained.  Additionally, pertinent VA records have also been obtained, and personal statements and testimony from the Veteran have been received and associated with the claims file.

Analysis

The Veteran claims entitlement to reimbursement of unauthorized medical expenses that were incurred when he sought treatment for right lower quadrant abdominal pain at the Capital Regional Medical Center in Tallahassee, Florida, on July, 23, 2009.  This claim was denied in a September 2009 decision based on the determination that "[c]are and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health."

The Veteran has stated that he sought medical care at the Capital Regional Medical Center on July, 23, 2009 because his stomach pain, which he had been experiencing for several days, had become so severe that he thought his appendix might be close to bursting.  The appellant stated that he did not feel he could make it to the Lake City VA Medical Center, which was a 1.5-2 hour drive away, and the VA Tallahassee Outpatient Clinic was closed, so he therefore went to a private hospital that was only 20 minutes away.

The Veteran was previously reimbursed for unauthorized medical expenses that were incurred when he sought treatment for right lower quadrant abdominal pain at Tallahassee Memorial Hospital on June 29, 2009.  Prior to seeking treatment at Tallahassee Memorial Hospital, however, the Veteran called the Tallahassee Outpatient Clinic and reported that he was having extreme, shooting abdominal pain, dark stools, sweating, and nausea.  The Tallahassee Outpatient Clinic recommended that the Veteran have someone drive him to an emergency room.  Following examination and imaging at Tallahassee Memorial Hospital, no bowel obstruction or appendicitis was found.  The Veteran was noted to have a history of stomach parasites and gastroesophageal reflux disease.

The Veteran's VA treatment records show that he has been treated for abdominal pain on numerous occasions.  The Veteran has reported problems with nausea since at least January 2009.  In late June 2009, the Veteran began reporting more severe stomach pains.  On June 30, 2009, the Veteran was examined and found to have no acute findings, no evidence of appendicitis, and unremarkable gallbladder.  It was noted that the Veteran had recently been tested positive for cryptosporidium.  The examining physician recommended that the Veteran have his well water tested, as cryptosporidium was most likely the source of his problems.  Cryptosporidium is "a genus of minute homoxenous coccidian protozoa" that is "parasitic in the intestinal tract" and causes diarrhea.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012), 440.

Treatment records from the Capital Regional Medical Center show that the Veteran was treated on July 23, 2009 for complaints of lower right abdominal pain which was constant, throbbing, and radiating to the right groin.  He reported having the pain for a few hours and that he had experienced similar symptoms two months ago.  A CT scan showed a fatty liver and normal appendix.  Not until the next day, July 24, 2009, did the Veteran report this emergency room visit to a nurse at the VA Tallahassee Outpatient Clinic by phone.

The Veteran stated at his July 2011 Board hearing that he had been experiencing problematic abdominal symptoms since early 2009.  He stated that he had experienced severe stomach pain "[o]ff and on for days" before visiting the hospital on July 23, 2009.  The Veteran said that his symptoms in July were the same as the ones he had experienced in June and that he did not know what was causing them, although he acknowledged that his treating physicians at the Tallahassee Outpatient Clinic suspected "it was something to do with the water."  He also stated that he did not call VA prior to going to Capital Regional Medical Center because he did not have the telephone number for VA at the time.

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  The Veteran does not argue, and the record does not show, that prior authorization was received from the VA Medical Center to seek emergency services at Capital Regional Medical Center on July 23, 2009.  Although the Veteran did call the Tallahassee Outpatient Clinic and inform them of his visit the following day, which is within 72 hours after admission, and therefore may be considered a timely request for authorization in advance of treatment, acknowledgement from a nurse merely that the Veteran had visited a private emergency room does not constitute authorization by VA to receive private treatment.  See 38 C.F.R. § 17.54; Smith v. Derwinski, 2 Vet. App. 378 (1992); see also VAOPGCCONCLV 1-95, 8-9 (The VA Under Secretary for Health has expressly delegated the authority to grant or deny authorization to VA medical center and VA clinic directors.).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 and 38 C.F.R. §§ 17.52, 17.53, and 17.54 (2013) for contracted medical services at a non-VA facility.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

At the time of the July 2009 treatment, the Veteran was service connected for a right shoulder injury (10 percent) and temporomandibular joint dysfunction (10 percent).  As there is no contention or indication that the Veteran's abdominal pain was caused by or in any way associated with either of his service-connected disabilities, he is not entitled to payment or reimbursement by VA under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Reimbursement for unauthorized medical expenses may also be claimed pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In this case, the medical evidence of record does not indicate that the a prudent layperson in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the claim cannot be granted.  See 38 U.S.C.A. § 1725(f).

The Veteran's symptoms of abdominal pain were, by his own admission, identical to the symptoms that he had experienced one month prior, in June, and similar to the symptoms he experienced on and off for days prior to July 23, 2009.  During these several days of experiencing symptoms, he had the opportunity to go to his treating medical professionals at the VA Tallahassee Outpatient Clinic, but chose not to do so.  Although VA has reimbursed the Veteran for the emergency care he received on June 29, 2009, it was possible that on that date he may actually have believed his symptoms to be a life threatening ailment.  The Veteran was examined, however, and found to have no appendicitis or other abnormality.  Furthermore, the Veteran was subsequently examined on June 30, 2009 and was again told that there were no findings of any acute disorder related to his abdominal pain and that the likely cause of the pain was the intestinal parasite cryptosporidium.  The Board therefore finds that a prudent layperson who possesses an average knowledge of health and medicine would not have believed that the symptoms he experienced on July 23, 2009 were emergent in nature, i.e., indicative of serious impairment to bodily functions, serious dysfunction of any bodily organ, or other injury which posed a serious threat to general health.  Id.

As the requirement for reimbursement under 38 U.S.C.A. § 1725 of there being a medical emergency which necessitated private hospital treatment is not met, the analysis does not need to proceed any further as all 9 requirements listed in 38 C.F.R. § 17.1002 must be met to establish entitlement to reimbursement under Section 1725.  As this requirement for reimbursement has not been met, reimbursement under 38 U.S.C.A. § 1725 is not warranted.  The appeal in this matter must be denied.  

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Capital Regional Medical Center on July 23, 2009 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


